         Case 1:20-cv-08132-MKV Document 17 Filed 10/23/20 Page 1 of 4




                            UNITED STATES DISTRICT COURT

                           SOUTHERN DISTRICT OF NEW YORK

------------------------------- x
                                :
 COMMODITY FUTURES TRADING      :
 COMMISSION,                    :
                                :
                 Plaintiff,     : Case No. 01:20-cv-08132-MKV
                                :
            v.                  :
                                :
                                  Hon. Mary Kay Vyskocil
 HDR GLOBAL TRADING LIMITED,    :
 100X HOLDINGS LIMITED, ABS     :
 GLOBAL TRADING LIMITED, SHINE :
 EFFORT INC LIMITED, HDR GLOBAL :
 SERVICES (BERMUDA) LIMITED,    :
 ARTHUR HAYES, BEN PETER DELO, :
 AND SAMUEL REED,               :
                                :
                 Defendants.    :
                                :
------------------------------- X


                 STIPULATION AND [PROPOSED] ORDER REGARDING
                  SERVICE AND TIME TO RESPOND TO COMPLAINT

               Plaintiff Commodity Futures Trading Commission and defendants HDR Global

Trading Limited, 100x Holdings Limited, ABS Global Trading Limited, Shine Effort Inc Limited,

HDR Global Services (Bermuda) Limited, Arthur Hayes, and Samuel Reed (collectively, the

“Stipulating Defendants”), by and through their undersigned counsel, and subject to this Court’s

approval and to the reservation of rights contained below, agree and stipulate as follows:

               WHEREAS, on October 1, 2020, plaintiff filed a Complaint (ECF No. 1) in the

above-captioned action;

               WHEREAS, since filing the Complaint, plaintiff has commenced efforts to seek

waiver of service of the Summons and Complaint under Rule 4 of the Federal Rules of Civil

Procedure; and
           Case 1:20-cv-08132-MKV Document 17 Filed 10/23/20 Page 2 of 4




                  WHEREAS, each of the Stipulating Defendants has agreed to waive service of the

Summons and Complaint, subject to all jurisdictional defenses and the terms and conditions

stipulated below;

                  NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by and

among plaintiff and the Stipulating Defendants, by and through their undersigned counsel, as

follows:

                  1.     Subject to the provisions set forth in paragraph 3 below and the reservation

of rights contained in paragraph 2 below, and for purposes of this action only, the Stipulating

Defendants agree to waive service of the Summons and Complaint.

                  2.     Except as to the defense of insufficiency of service of process, no defense

of the Stipulating Defendants to the claims in the above-captioned action, including without

limitation defenses based upon lack of personal or subject matter jurisdiction, lack of standing,

improper venue, or a Stipulating Defendant having been improperly named, is prejudiced or

waived by the execution of, agreement to, or filing of this stipulation, or by the agreement to waive

service of the Summons and Complaint.

                  3.     The Stipulating Defendants will move against, answer, or otherwise

respond to the Complaint by January 15, 2021, or such other later date as the Court may determine

is appropriate.




                                                  -2-
         Case 1:20-cv-08132-MKV Document 17 Filed 10/23/20 Page 3 of 4




Dated: October 23, 2020


Respectfully submitted,

 COMMODITY FUTURES TRADING                          SULLIVAN & CROMWELL LLP
 COMMISSION

 By: /s/ Joseph Platt                               By: /s/ Kenneth M. Raisler
 Carlin Metzger (cmetzger@cftc.gov)                 Kenneth M. Raisler (raislerk@sullcrom.com)
 Brigitte Weyls (bweyls@cftc.gov)                   Kathleen S. McArthur
 Joseph Platt (jplatt@cftc.gov)                     (mcarthurk@sullcrom.com)
 Elizabeth N. Pendleton                             Suniti N. Mehta (mehtas@sullcrom.com)
 (ependleton@cftc.gov)                              125 Broad Street
 Scott R. Williamson (swilliamson@cftc.gov)         New York, NY 10004
 525 West Monroe Street, Suite 1100                 Tel.: 212-558-4000
 Chicago, Illinois 60661                            Fax: 212-558-3588
 Tel.: 312-596-0700
 Fax: 312-596-0714                                  Counsel for Defendants HDR Global Trading
                                                    Limited, 100x Holdings Limited, ABS Global
 Counsel for Plaintiff                              Trading Limited, Shine Effort Inc Limited, and
                                                    HDR Global Services (Bermuda) Limited

                                                    AKIN GUMP STRAUS HAUER & FELD LLP


                                                    By: /s/ James J. Benjamin, Jr.
                                                    James J. Benjamin, Jr.
                                                    (jbenjamin@akingump.com)
                                                    Peter I. Altman (paltman@akingump.com)
                                                    Katherine R. Goldstein
                                                    (kgoldstein@akingump.com)
                                                    One Bryant Park
                                                    New York, NY 10036
                                                    Tel.: (212) 872-1000
                                                    Fax: (212) 872-1002

                                                    Counsel for Arthur Hayes




                                              -3-
        Case 1:20-cv-08132-MKV Document 17 Filed 10/23/20 Page 4 of 4




                                           LATHAM & WATKINS LLP


                                           By: /s/ Douglas K. Yatter
                                           Douglas K. Yatter (douglas.yatter@lw.com)
                                           Jack M. McNeily (jack.mcneily@lw.com)
                                           885 Third Avenue,
                                           New York, NY 10022
                                           Tel: (212) 906-1200
                                           Fax: (212) 751-4864

                                           Counsel for Samuel Reed




SO ORDERED


Date:
                                           Hon. Mary Kay Vyskocil
                                           United States District Judge




                                     -4-
